DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 9/23/22 and 11/30/22 have been considered. A copy of form PTO-1449 is attached. 

Drawings
The drawings filed on 12/12/19 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas et al (DE10148750) in view of Basham et al (US 2014/0291548) and Vinayaka et al (“An Impedance-Based Mold Sensor With On-Chip Optical Reference”) (hereinafter: “Andreas”, “Basham” and “Vinayaka’) (all of record).
Regarding claims 1, 17, 18; figure 3 of Andreas below discloses a mold sensor (see abstract) comprising: a substrate (4) treated to promote mold growth; an optical source (2) configured to direct light toward the substrate (4); and an optical sensor (1) configured to receive light from the optical source (2) that is reflected from the substrate (4) and provide optical data indicative of one or more optical properties.

    PNG
    media_image1.png
    526
    736
    media_image1.png
    Greyscale

Andreas fails to teach a housing defining a chamber and the light source, substrate and optical sensor are disposed within the chamber.
Basham discloses a fluorescence gas and liquid sensor in which the and the light source (12), substrate (14, 16) and optical sensor (10) are disposed within the chamber (11) (see figure 2 below).

    PNG
    media_image2.png
    666
    674
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Andreas a chamber or a housing so that all of the elements are disposed within the housing as taught by Basham. Thus, all of the elements are protected by the housing.
Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract). Andreas does not teach these step are done by using a controller which receives optical data from the optical sensor; however, such the feature is known in the art as taught by Vinayaka.
Vinayaka discloses a mold sensor in which a computer (i.e., controller) for receiving the optical data from the optical sensor and output a signal indicative of mold growth on the substrate based on the optical data (see figures 4-5 below).

    PNG
    media_image3.png
    492
    661
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Andreas a controller or computer as taught by Vinayaka for the purpose of calculating and comparing the signal from the optical sensor because this is a known controller which is known to serve for the purpose of Andreas.
	Vinayaka teaches the use of a controller for determining the mod growth on the basis of impedance and colorimetric measurement  (see figures 4-5 and section 3.3 of Vinayaka).
 Vinayaka does not teach that the mold growth on the substrate is determined based on the time shift between a drive signal provided to the optical source and corresponding optical data from the optical sensor. However, this method is known in the art and it would have been obvious to replace the method of Vinayaka by using time shift method because they are both used for measuring the mold growth such as thickness accumulation or change in thickness of a layer. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of
Andreas by integrating the optical source and the optical sensor as single unit because this is a Known way of proving a sensor unit.
Regarding claim 3, Basham does not explicitly teach that the optical source (12) and the optical sensor (10) are mounted on opposed side walls of the housing (11). However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to attach the light source and sensor of Basham to the wall of the housing so that they are fixed at an angle with respect to the substrate; thus, the accuracy of the measurement is obtained.
Regarding claim 4, Andreas and Basham do not teach that the optical sensor and optical source are mounted on a top cover of the housing. However, it would have been obvious to modify the device of Andreas and Basham by mounting the optical source and the optical sensor on a top cover of the housing that is generally parallel to the substrate whichever suitable for the device.
Regarding claims 5-7, Andreas does not explicitly teach that the optical data includes color information, the substrate is treated with a pH indicator that changes color as a pH characteristic of the substrate changes due to mold growth; and the controller is further programmed to identify a color of mold growing on the substrate and generate the signal indicative of mold growth based on the color; however, such the features are known in the art as taught by Vinayaka.
Figures 4-5 of Vinayaka teaches the use of a color sensor and the signal from color sensor is received by a computer; the substrate is treated with a pH indicator that changes color as a pH characteristic of the substrate changes due to mold growth; and the controller is further programmed to identify a color of mold growing on the substrate
and generate the signal indicative of mold growth based on the color (see abstract and section 2.1. “Impedance Sensor and Optical Reference’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the optical sensor of Andreas by a color sensor as taught by Vinayaka for measuring the mold growth on the basis of color signal. A substitution one for another is generally recognized as being within of the level skill in the art.
Regarding claims 8-9, Andreas teaches a plurality of light sources (i.e., laser sources) and a plurality of detectors are used ([par. [0025]). It would have been obvious to one having ordinary skill in the art to replace the optical detectors by an array of photodiodes because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 10, Andreas teaches that the mold growth is determined based on changes in intensity observed in the optical data from the optical sensor (see par. [0009] and [0037].
Regarding claim 11, Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract).
Andreas and Basham do not teach that he controller is further programmed to generate the signal by comparing a baseline feedback measured prior to mold growth and the optical data received during mold growth; however, the examiner take the Official notice that such comparison is well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the
present invention to replace the comparison steps of Andreas by comparing a baseline feedback measured prior to mold growth and the optical data received during mold growth because this is a known way/method for determining the contamination which accumulates on a surface of a substrate.

Regarding claim 12, both Andreas and Basham teach different types of optical sensors (i.e., microscopy, color sensor) for measuring the mold growth on a substrate.
Andreas and Basham does not teach the use of an optical spectrometer configured to provide optical data including a signature of fluorescence spectra, and the controller is further programmed to generate the signal based on the signature of fluorescence spectra; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the optical sensor of Andreas or color sensor of Vinayaka by an optical spectrometer for measuring the mold growth on the basis of fluorescence spectra. A substitution one for another is generally recognized as being within of the level skill in the art.
Regarding claim 13, figure 3 of Andreas above discloses a mold sensor (see abstract) comprising: a substrate (4) treated to promote mold growth; an optical source (2) configured to direct light toward the substrate (4); and an optical sensor (1) configured to receive light from the optical source (2) that is passes through the substrate (4) (figure not show, however see par. [0010] and claims of Andreas “the optical sensor unit comprises a light source and a light detector in such a way that detecting light directed from the light source to the nutrient medium in reflection or transmission); and provide optical data indicative of one or more optical properties.
Andreas fails to teach a housing defining a chamber and the light source, substrate and optical sensor are disposed within the chamber.

Basham discloses a fluorescence gas and liquid sensor in which the and the light source (12), substrate (14, 16) and optical sensor (10) are disposed within the chamber (11) (see figure 2 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Andreas a chamber or a housing so that all of the elements are disposed within the housing as taught by Basham. Thus, all of the elements are protected by the housing.
Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract). Andreas does not teach these step are done by using a controller which receives optical data from the optical sensor; however, such the feature is known in the art as taught by Vinayaka.
Vinayaka discloses a mold sensor in which a computer (i.e., controller) for receiving the optical data from the optical sensor and output a signal indicative of mold growth on the substrate based on the optical data (see figures 4-5 above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Andreas a controller or computer as taught by Vinayaka for the purpose of calculating and comparing the signal from the optical sensor because this is a known controller which is known to serve for the purpose of Andreas.
Vinayaka teaches the use of a controller for determining the mod growth on the basis of impedance and colorimetric measurement  (see section 3.3 of Vinayaka).
 Vinayaka does not teach that the mold growth on the substrate is determined based on the time shift between a drive signal provided to the optical source and corresponding optical data from the optical sensor. However, this method is known in the art and it would have been obvious to replace the method of Vinayaka by using time shift method because they are both used for measuring the mold growth such as thickness accumulation or change in thickness of a layer. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 14, Andreas teaches that the optical sensor is configured to identify a wavelength of light passing through the substrate, and the controller is further programmed to generate the signal based on a change in the wavelength (i.e., the UV, IR and NIR range) (see par. [0026] and [0041}).
Regarding claim 15, Andreas teaches a plurality of light sources (i.e., laser sources) which emit light narrowband with different wavelengths (see “claim section” (Device according to one of claims 1 to 9.....) and a plurality of detectors (wavelength selective) are used ([par. [0025]).
Andreas does not explicitly teach that the optical sensor the plurality of photodetectors, each of the photodetectors being tuned for a predetermined wavelength range.
It would have been obvious to one having ordinary skill in the art to modify the device of Andreas so that each of the photodetectors being tuned for a predetermined wavelength range to avoid the interference signal within the device.

Regarding claim 16, Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract).
Andreas and Basham do not teach that he controller is further programmed to generate the signal by comparing a baseline feedback measured prior to mold growth and the optical data received during mold growth; however, the examiner take the Official notice that such comparison is well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the comparison steps of Andreas by comparing a baseline
feedback measured prior to mold growth and the optical data received during mold growth because this is a known way/method for determining the contamination which accumulates on a surface of a substrate.
Regarding claim 19, Andreas teaches an optical source (2) configured to direct light toward the substrate (4); and an optical sensor (1) configured to receive light from the optical source (2) that is passes through the substrate (4) (figure not show, however see par. [0010] and claims of Andreas “the optical sensor unit comprises a light source and a light detector in such a way that detecting light directed from the light source to the nutrient medium in reflection or transmission’); and provide optical data indicative of one or more optical properties.
Regarding claim 20, Vinayaka discloses a mold sensor in which a computer (i.e., controller) for receiving the optical data from the optical sensor and output a signal indicative of mold growth on the substrate based on the optical data (see figures 4-5 above).
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.
a. Applicant’s remarks, page 6, argues that the references do not teach the added limitation “the controller is further programmed to estimate an out-of-plane mold growth on the substrate by measuring a time shift between a drive signal provided to the optical source and corresponding optical data from the optical sensor”. Applicant is noted there are different well-known methods that using a system or method for measuring the thickness growth (i.e., mold growth) or change of thickness layer or thickness accumulation, etc.., for example, using spectral reflectance, interferometer, ellipsometer, etc….To support for the rejection, thickness measuring based on the time shift between the light source signal and the sensor signal is well known; applicant is referred to the attached EU reference (EP-2722639 A1) which discloses a controller (5) for measuring the thickness or thickness change of a layer by measuring a time shift (i.e., time waveform) between a driver signal (B) provide to the optical source (10) and corresponding optical data form the optical sensor (22). Thus, it would have been obvious to replace the method (impedance and color measurement) of Vinayaka by a well-known time shift measurement because they are function in the same manner.
b. Applicant is also note that the “time shift” method is not a critical feature because the present specification suggests different ways of measuring the thickness or mold growth (par. [0008] and [0036]). Thus, any method or system would be substituted one for another.
c. Paragraph [0008] of the present specification states that time shift measurement including a controller, an optical sensor and an optical source. These elements are disclosed by Andreas or Vinayaka. Thus, since the present specification does not teach how the time shift is analyzed or calculate, Andreas or Vinayaka is capable of estimating an out of plane mold growth on the nutrient-treated substrate by  measuring the time shift  between a signal driving the optical source and corresponding optical data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2877                                                                                                                  December 8, 2022